                                                                Case 2:19-cv-02070-JAD-BNW Document 24 Filed 12/22/20 Page 1 of 3



                                                           1     FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                 Nevada Bar No. 1099
                                                           3     300 S. Fourth Street
                                                                 Suite 1500
                                                           4     Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                           5     E-Mail Address: smahoney@fisherphillips.com
                                                                 Attorney for Defendant,
                                                           6
                                                                 NP Santa Fe LLC
                                                           7
                                                                                         UNITED STATES DISTRICT COURT
                                                           8
                                                                                                DISTRICT OF NEVADA
                                                           9
                                                                 MARYJANE DORSEY, an individual;           )         Case No. 2:19-cv-02070-JAD-BNW
                                                           10                                              )
                                                                                        Plaintiff,         )         STIPULATION AND ORDER TO
                                                           11                                              )         EXTEND SCHEDULING
                                                                 vs.                                       )         ORDER DEADLINES
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                           )                (Third Request)
                          Las Vegas, Nevada 89101




                                                           13    NP SANTA FE LLC, d/b/a SANTA FE           )
                                                                 STATION HOTEL & CASINO, a Domestic )
                                                           14    Limited-Liability Company; DOES I through )
                                                                 X, inclusive; ROE CORPORATIONS I          )
                                                           15    through X, inclusive,                     )
                                                                                                           )
                                                           16
                                                                                       Defendant.          )
                                                           17    ____________________________________ )

                                                           18            IT IS HEREBY STIPULATED AND AGREED by and between the parties’
                                                           19    counsel of record that the Scheduling Order deadlines in this case be extended as
                                                           20
                                                                 follows:
                                                           21
                                                                         Discovery Deadline                            March 31, 2021
                                                           22
                                                                         Dispositive Motion Deadline                   April 30, 2021
                                                           23
                                                                         Joint Pretrial Order                          May 31, 2021 or 30 days
                                                           24                                                          from the ruling on a
                                                                                                                       dispositive motion
                                                           25

                                                           26
                                                                         This is the third request for an extension of these deadlines. The parties provide

                                                           27    the following information to the Court regarding the proposed extension of the

                                                           28    discovery deadline.
                                                                                                               -1–
                                                                 FP 39419124.1
                                                                Case 2:19-cv-02070-JAD-BNW Document 24 Filed 12/22/20 Page 2 of 3



                                                           1                                   Discovery Completed to Date
                                                           2
                                                                         The parties have served their Initial Disclosures. Various records have been
                                                           3
                                                                 subpoenaed. Defendants have served interrogatories and requests for production, and
                                                           4
                                                                 Plaintiff has responded. Plaintiff has served interrogatories, requests for admissions and
                                                           5
                                                                 requests for production.     The first day of Plaintiff’s deposition was completed
                                                           6

                                                           7     December 11, 2020.

                                                           8                             Remaining Discovery to Be Completed

                                                           9             The second day of a deposition of Plaintiff, possible depositions of current and
                                                           10
                                                                 former employees of Defendant, and a Rule 30(b)(6) deposition of Defendant.
                                                           11
                                                                       Reasons Discovery Could Not Be Completed Within the Existing Deadline
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                         Since the Court issued its November 12, 2020 Order (ECF No. 22) partially
                                                           13
                                                                 extending further discovery, Defendant has been working on responses to Plaintiff’s
                                                           14

                                                           15    discovery requests, which consist of 26 interrogatories, 12 requests for production and

                                                           16    24 requests for admission. Defense counsel and his Paralegal have spent considerable
                                                           17    time going through several hundred pages of documents and other materials (e.g.,
                                                           18
                                                                 surveillance tapes) to properly respond to these requests. Once responses are served
                                                           19
                                                                 (due December 28), Plaintiff will be able to finalize her Rule 30(b)(6) topics.
                                                           20
                                                                         Plaintiff was deposed for an entire day on December 11, 2020. Considerable
                                                           21

                                                           22
                                                                 time was spent preparing for this deposition, generating a 16-page outline of questions

                                                           23    and topics. Not only was there a lot of documentation on the defense side of the

                                                           24    equation, but Plaintiff kept her own voluminous documents which needed to be
                                                           25
                                                                 reviewed. To give one example, after her termination, Plaintiff prepared a 39-page
                                                           26
                                                                 narrative of various events occurring during her employment (used during the
                                                           27
                                                                 deposition as Exhibit E).
                                                           28

                                                                                                               -2–
                                                                 FP 39419124.1
                                                                Case 2:19-cv-02070-JAD-BNW Document 24 Filed 12/22/20 Page 3 of 3



                                                           1                During her deposition, Plaintiff testified that she had an estimated 20-50
                                                           2
                                                                 recordings of conversations she taped during her employment, including various key
                                                           3
                                                                 events such as, but not limited to, due process meetings with Human Resources and the
                                                           4
                                                                 incident which led to her termination. None of these recordings were available to
                                                           5
                                                                 Defendant prior to the deposition.1 At the end of the day, Defendant continued the
                                                           6

                                                           7     deposition until it was able to receive and listen to the tapes, which have been requested

                                                           8     from Plaintiff’s counsel since the deposition. Not only do these tapes impact Plaintiff’s

                                                           9     deposition, but the content could impact further discovery to be done, and it will take
                                                           10
                                                                 some time to listen to these tapes given the number involved.
                                                           11
                                                                            Aside from these specific issues, the ongoing pandemic and upcoming holidays
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                 impacts scheduling.
                                                           13
                                                                                             Proposed Dates for Completion of Discovery
                                                           14

                                                           15               The parties believe they will be able to complete discovery by the proposed new

                                                           16    date of March 31, 2021.
                                                           17        HATFIELD & ASSOCIATES                               FISHER & PHILLIPS LLP
                                                           18

                                                           19        By: /s/ Trevor J. Hatfield, Esq.                    By: /s/ Scott M. Mahoney, Esq.
                                                                        703 S. Eighth Street                                300 South Fourth Street
                                                           20           Las Vegas, Nevada 89101                             Suite 1500
                                                                        Attorneys for Plaintiff                             Las Vegas, Nevada 89101
                                                           21                                                               Attorneys for Defendant
                                                           22                                         ORDER
                                                                                                        IT IS ORDERED:
                                                           23                              IT IS SO ORDERED
                                                                                                        ____________________________________
                                                                                           DATED: 4:43 pm, December 22, 2020
                                                           24                                           UNITED STATES MAGISTRATE JUDGE
                                                           25
                                                                                                                Dated:______________________________
                                                           26
                                                                                           BRENDA WEKSLER
                                                           27                              UNITED STATES MAGISTRATE JUDGE

                                                           28    1
                                                                     A prior response to a discovery request suggested no recordings existed.

                                                                                                                         -3–
                                                                 FP 39419124.1
